Robinson, J.
I. Appellee has filed a motion to strike from the abstract the bill of exceptions. In support of the motion it is shown that the term of court at which the cause was submitted below was finally adjourned on the twentieth day of September, 1887; that the cause was then taken under advisement by the court, with an agreement that a decision should thereafter be rendered as on the last, day of said term; that the time for filing a bill of exceptions was not extended by order of the court or judge, nor by consent of parties ; that the bill of exceptions was not in fact *429filed until tlie eleventh day of. November, 1887, on which date the decision of the court was made of record. Section 2789 of the Code authorizes either .party to an action to take and file exceptions to the charge or instructions given, or to the refusal to give any instructions offered, within three days after the verdict, and to include such exceptions in a motion for a new trial. But this court has held that an agreement of parties to extend.the time for filing a motion for a new trial did not operate to extend the time for filing the exceptions contemplated by that section. Bush v. Nichols, ante, p. 171 In our opinion, the same rule is applicable in this case. The agreement for a submission of the cause, and for a decision in vacation as of the last day of the term of court named, did not have the effect of extending the time for filing the bill of exceptions. Section 183 of the Code authorizes such a decision, but does not extend the term at which the submission is made for any purpose. The motion must therefore be sustained. Deering v. Irving, 76 Iowa, 519; State v. Leach, 71 Iowa, 55.
II. The only questions presented by appellants for our consideration involve an examination of the evidence. Since that is not before us, the judgment of the district court is necessarily Affirmed.